Citation Nr: 1422530	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for osteoarthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1960 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal was previously remanded by the Board in July 2010 for continued development and an examination of the Veteran.

In June 2010, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.

In June 2012, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider the evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   



FINDINGS OF FACT

1.  The Veteran's forward flexion of the thoracolumbar spine is greater than 60 degrees, and a combined range of motion of the thoracolumbar spine is greater than 120 degrees without muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; and the Veteran's spine is not ankylosed.

2.  The Veteran's neurological symptoms are not related to the Veteran's service-connected osteoarthritis of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for osteoarthritis of the lumbosacral spine have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003,5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in January 2007, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The January 2007 VCAA letter was sent prior to the rating decision in June 2007.  In July 2008, the Veteran was also sent specific assistance correspondence, and was sent Vazquez-Flores notice.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Medical records from Dr. LK, B.K.G. MD, and the Brandon Family Clinic from the Veteran's private treatment are also associated with the claims file.  The claims file also contains records and evidence from the Social Security Administration (SSA) used in the adjudication of the Veteran's SSA claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In June 2007, VA provided the Veteran with a VA spine examination and obtained a medical opinion addressing the extent of the Veteran's lumbosacral disability and the impact to the Veteran's daily activities.   The spine examination, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim of an increased evaluation for a lumbosacral spine disability.  The July 2010 Board remand instructions stated that the Veteran's medical records were to be updated, and to provide the Veteran with a VA examination to determine the current level of severity of the Veteran's lumbosacral spine disability.  The Veteran was given a VA examination in December 2010 where the examiner did range of motion testing, discussed the Veteran's pain, reviewed neurological symptoms, and assessed the functional impact of the Veteran's lumbosacral spine disability.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The provisions of 38 C.F.R. § 3.103(c)(2)  impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   During the June 2012 hearing, the issue on appeal was identified, and the Veteran was given the opportunity to discuss the effects of his osteoarthritis of the lumbar spine on his daily activities.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   
Legal Criteria

The Veteran was assigned a 10 percent rating effective October 2006 in a June 2007 rating decision.  The Veteran was originally service-connected in a November 1982 rating decision at a noncompensable rating effective July 1982.  The Veteran seeks an increased rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

The Veteran's back condition is rated as 10 percent disabling under the diagnostic code for osteoarthritis of the lumbosacral spine in accordance with the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the instant appeal, the Board will rate according to Diagnostic Code 5242, degenerative arthritis of the spine.

A 20 percent evaluation is warranted for flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1 (2013) .

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis.  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Evidence from private treatment of the Veteran from January 2006 shows that the Veteran took Lyrica daily for his diabetic neuropathy.  Follow up treatment from July 2006 for the Veteran's diabetes shows that the Veteran suffered from peripheral poly-neuropathy of the feet related to his insulin-dependent diabetes mellitus.  Treatment from the Brandon family clinic shows that the Veteran was diagnosed with diabetic peripheral neuropathy and given medication for the condition in March 2006.  In May 2006, health records show that a private physician found that the Veteran had uncontrolled diabetes mellitus causing neuropathy.  

The Veteran underwent a disability evaluation for his SSA claim in January 2007.  The examination of the thoracolumbar spine revealed a normal lordosis without scoliosis.  The thoracolumbar spine had moderate to severe tenderness, and there was no palpable muscle spasm in the para-lumbar region.  In assessment of the Veteran, the physician found that the Veteran suffered from lumbar spine pain with no neurological deficit, and that the Veteran suffered from insulin-dependent diabetes mellitus with neuropathy complications present in both hands and both feet.  Range of motion testing was conducted which revealed lumbar spine forward flexion to 90 degrees, extension and flexion to 25 degrees.  In conjunction with the Veteran's disability evaluation for Social Security, a Physical Residual Function Capacity Test was administered.  The Veteran was characterized as having insulin dependent diabetes mellitus and peripheral neuropathy, and lower back pain without evidence of radiculopathy.   In a nursing note received in March 2007, the Veteran complained of tingling and shooting pain in his left hand that radiated through his palm, and that he had the same problem with his right hand but that it no longer affected him.  

In June 2007 the Veteran underwent a VA spine examination.  At the June 2007 exam the Veteran reported that he did not suffer from flare-ups, did not have a history of incapacitating episodes within twelve months of the examination, had no complaints of weakness, bladder complaints, bowel complaints, and no erectile dysfunction.  The Veteran had numbness which was deemed related to diabetes.  The examiner noted that the Veteran walks without the use of an assistive device, and that the Veteran's disability had a mild effect on the Veteran's recreational activities.  On range of motion testing the Veteran exhibited flexion to 90 degrees, extension to 30 degrees, with left and right rotation and flexion to 30 degrees.  The physician noted no change in range of motion on repeated tested, nor did the Veteran exhibit pain.  The Veteran did not exhibit ankylosis of the spine.  The Veteran stated that he was no longer employed due to his heart, and was last employed in 2005.  In May 2007 the Veteran had a radiology diagnostic report which was made available to the June examiner.   

In November 2009, the Veteran underwent a VA examination for diabetes mellitus.  The examiner stated that the Veteran had chronic renal insufficiency, and peripheral neuropathy which was a complication of his diabetes, as his diabetes had been poorly controlled.  At the time of the examination the Veteran was not employed and stated that he was retired since 2005.  The Veteran stated that he retired due to eligibility by age or duration of work, and also because of his diabetes, neuropathy, and bad back.  In review of the Veteran's medical history the examiner found that the Veteran had no urinary symptoms.  

The Veteran's spine was also examined at the November 2009 VA examination.  The Veteran reported that his lumbar spine disability was gradually getting worse, and that his back hurts with prolonged standing.  The Veteran also stated that climbing stairs was problematic.  The Veteran stated that he uses Tylenol for his pain management.  The Veteran complained of fatigue, decreased motion, stiffness, and pain which was characterized as constant daily and moderate.  The Veteran stated the pain does not radiate and that he did not experience weakness or spasms.  A physical examination of the Veteran showed normal gait without lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, and no spinal ankylosis.  Range of motion testing of the Veteran's thoracolumbar spine revealed flexion to 75 degrees, extension to 20 degrees, and left and right rotation and flexion to 20 degrees.  The examiner found no objective evidence of pain, nor was there pain on repetitive motion testing, on active range of motion testing. The examiner also found that after repetitive range of motion testing there were no additional limitations to the Veteran's thoracolumbar spine.  The examiner also gave an opinion regarding the Veteran's neuropathy to the Veteran's upper and lower extremities.  The examiner stated that based on a sensory exam the Veteran did not have any abnormality to his upper extremities, and that bilateral lower extremity peripheral neuropathy was caused by diabetes.

Pursuant to the July 2010 Board remand, the Veteran underwent a VA spine examination in December 2010.  The Veteran stated that his spinal pain prevents him from walking more than half a block, and he gets pain in his hip.  No history of hospitalization or surgery, spine trauma, spine neoplasm, or flare-ups were noted by the examiner.  The Veteran denied having urinary incontinence, or other related urinary complaints.  The Veteran did state that he suffers from erectile dysfunction and numbness.  The examiner stated that these symptoms were from the Veteran's diabetic peripheral neuropathy.  The Veteran complained of decreased motion, with stiffness, and weakness to his spine.  The Veteran denied fatigue or spasms.  The Veteran reiterated his November 2009 complaints that his pain was daily, constant, moderate, and without radiation of pain.  A physical examination of the Veteran showed normal gait without lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, and no spinal ankylosis.  Range of motion testing of the Veteran's thoraco-lumbar spine revealed, flexion to 70 degrees, extension to 15 degrees, left and right lateral flexion to 20 degrees, with left and right lateral rotation to 10 degrees.  The examiner stated that there was no limitation with repetition and that the Veteran exhibited pain at 70 degrees of flexion.  The Veteran stated that he is not employed but not retired, and that due to a heart attack he was forced into early retirement as a police dispatcher.  In conclusion the examiner stated that the Veteran has mild limitations in bending activities and is limited by pain in the lower back, and that the Veteran has no neurological deficits due to his back.  The examiner also stated that the Veteran's back condition does not limit him from working at a desk job.

In statements made in April 2006 in conjunction with the Veteran's claim to the Social Security Administration he stated that he worked seventeen years as a police dispatcher, and because of loss of feel in his fingertips he could no longer perform the task of accurately entering the voice transmissions received.  The Veteran additionally stated that he has no other specialized training.  At the Veteran's travel Board hearing in June 2010, the Veteran stated that he has problems with bending forward, and that it is almost impossible to pick things off the floor without holding onto something else.  The Veteran also stated that he has to stretch his legs sometimes at night due to pain and numbness.  The Veteran stated that he never was prescribed bed rest or hospitalized for his lower back condition.  The Veteran stated that he has a hard time doing household chores due to his back.  

Based on the above, the Board finds that the Veteran's low back condition does not meet the criteria for a 20 percent evaluation.  After a review of all the evidence, lay and medical, in this Veteran's case, the Board finds that a preponderance of the evidence is against the claim for an increased evaluation in excess of 10 percent for service-connected osteoarthritis of the lumbosacral spine for the entire increased rating period on appeal.  

For the entire rating period, even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected lumbosacral spine disability did not manifest forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  Specific to range of motion testing the Veteran exhibited forward flexion of: 90 degrees in January 2007, 90 degrees in June 2007, 75 degrees in November 2009, and 70 degrees in July 2010.  The Veteran's spine was not favorably or unfavorably ankylosed during the appeal period and therefore does not warrant a rating in excess of 10 percent disabling.  38 C.F.R. § 4.71a Diagnostic Code 5242.  
With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the evidence shows that the Veteran consistently reported symptoms of numbness to his extremities.  Lay statements and medical reports show consistent complaints of numbness and tingling to the Veteran's extremities.  However, the only neurological findings were those related to peripheral neuropathy secondary to diabetes mellitus, and not from the Veteran's osteoarthritis of the lumbosacral spine.  The evidence of record additionally does not show any bladder or bowel impairments.  Thus, the Board finds that any neurological symptoms, which may be moderate or mild in nature, are not due to the Veteran's osteoarthritis disability on appeal.   

Furthermore, the Board takes notice of the Veteran's complaints of daily pain, restricted motion, fatigue and weakness, and finds that he is competent to testify as to the severity of the symptomatology associated with his current lumbar spine pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected osteoarthritis of the lumbosacral spine. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's pain, weakness, fatigue and limited range of motion are adequately contemplated by the rating criteria under Diagnostic Code 5242.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's osteoarthritis of the lumbosacral spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The evidence of record that the Veteran has had difficulty securing employment is predominately found in his SSA claim made in April 2006, and his lay statement in his Notice of Disagreement stating that he has been unable to find employment since October 2005.  The Veteran stated in his Notice of Disagreement that his back prevents him from carrying anything over five pounds, and insinuated that as the reason he cannot find employment.  The SSA deemed the Veteran disabled, due to his inability to perform light work because he cannot use his hands for fine finger movement due to his diabetes related neuropathy.  

The Veteran was previously denied TDIU in an April 2009 rating decision.  In May 2009 the Veteran sought TDIU again, and was denied in a June 2010 rating decision.  The record does not reflect that the Veteran appealed the June 2010 denial.  Also, the Veteran has not contended that he is unemployable due solely to his osteoarthritis of the lumbar spine.  The record does not otherwise suggest that the Veteran is unable to obtain and retain employment due to his lumbar spine disability, as the evidence of record shows that the Veteran was a police dispatcher and had to retire due to other medical concerns, mainly his heart condition and neuropathy.  The VA examiner in December 2010 additionally opined that the Veteran was capable of light work.  Therefore, the Board finds that TDIU based on the Veteran's service-connected osteoarthritis is not warranted.     

The Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for osteoarthritis of the lumbosacral spine.  The benefit-of-the-doubt doctrine is not for application.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased evaluation in excess of 10 percent for service-connected osteoarthritis of the lumbosacral spine is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


